


Exhibit 10.1

 

AMENDMENT NO. 1

TO THE

TAKE-TWO INTERACTIVE SOFTWARE, INC.

2009 STOCK INCENTIVE PLAN

 

WHEREAS, Take-Two Interactive Software, Inc. (the “Company”), a Delaware
corporation, maintains the 2009 Stock Incentive Plan (the “Plan”), which was
originally adopted on April 23, 2009, amended on February 18, 2010 and July 12,
2011, and amended and restated on July 11, 2012;

 

WHEREAS, Section 12.1 of the Plan permits the Board of Directors of the Company
(the “Board”) to amend the Plan at any time; and

 

WHEREAS, the Board desires to amend Section 10.1(b) of the Plan to clarify the
rules applicable to Restricted Stock and Other Stock-Based Awards upon
termination of employment of a Participant who is an Eligible Employees (each
capitalized term not otherwise defined herein, as defined in the Plan).

 

NOW, THEREFORE, pursuant to Section 12.1 of the Plan, the Plan is hereby amended
as follows:

 

1.             Capitalized Terms.  Capitalized terms that are not defined in
this Amendment No. 1 shall have the meanings ascribed thereto in the Plan.

 

2.             Plan Amendment.  Section 10.1(b) of the Plan is amended in its
entirety to read as follows:

 

“(b)         Rules Applicable to Restricted Stock and Other Stock-Based Awards.
Unless otherwise determined by the Committee at grant as set forth in an Award
agreement or otherwise provided in any written employment agreement or other
similar written agreement between the Company or any of its Affiliates and a
Participant in effect on the date of grant (or, in either case, if no rights of
the Participant are reduced, thereafter) upon a Participant’s Termination for
any reason: (i) during the relevant Restriction Period, all Restricted Stock
still subject to restriction shall be forfeited; and (ii) any unvested Other
Stock-Based Awards shall be forfeited; provided, however, that if a Participant
who is an Eligible Employee experiences a Termination by reason of death or
Disability, the Committee may, in its discretion, within sixty (60) days of such
Termination, accelerate the vesting of all or a portion of such Restricted Stock
or Other Stock-Based Awards as of the date of such Termination, and no
forfeiture shall be deemed to have occurred with respect thereto. For the
avoidance of doubt, any Restricted Stock or Other Stock-Based Awards that vest
prior to a Participant’s Termination (including pursuant to Section 8.3(a)(ii))
shall not be forfeited.”(1)

 

3.             Ratification and Confirmation.  Except as specifically amended
hereby, the Plan is hereby ratified and confirmed in all respects and remains in
full force and effect.

 

--------------------------------------------------------------------------------


 

4.             Governing Law.  This Amendment No. 1 shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.

 

5.             Headings.  Section headings are for convenience only and shall
not be considered a part of this Amendment No. 1.

 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed,
effective as of October 29, 2012.

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

/s/ Daniel P. Emerson

 

Name: Daniel P. Emerson

 

Title: SVP, Deputy General Counsel and Secretary

 

2

--------------------------------------------------------------------------------
